Title: To James Madison from Nicholas Biddle, 9 February 1822
From: Biddle, Nicholas
To: Madison, James


                
                    Dear Sir,
                    Andalusia Bucks Cy. Penna. Feby 9. 1822
                
                I have so often derived pleasure from your writings, that I should deem it an act of gratitude to present to you the paper which accompanies this note, were I not sensible how little it enables me to repay my obligations. I can therefore only request that you will place it in your library as a mark of my great respect for one who is realizing the best hopes of all statesmen by closing a distinguished career of public service in the pursuits of letters and agriculture. With sentiments of great consideration I am very respectfully Yrs.
                
                    Nicholas Biddle
                
            